I agree with the majority of the court that this case should be reversed on the proposition announced, but I do not agree that the indictment is good. I understand the opinion to hold it is necessary that the indictment should follow the statute (Penal Code, art 967) and allege that the act of seduction as well as the act of carnal intercourse shall be obtained by a promise to marry. The indictment here alleges that appellant, Wisdom, did seduce the prosecutrix, and then in the succeeding clause proceeds to allege "and that he did then and there by means of a promise of marriage obtain carnal knowledge" of said prosecutrix, clearly showing, as it seems to me, that the promise of marriage relates solely to the act of carnal intercourse. I know of no precedent that would authorize the transposition of this allegation of promise of marriage so as to make it enter into and qualify a preceding clause in the indictment. It is true that the indictment here is in accord with the form laid down by Judge White, but it is not in accordance with the form prescribed by Judge Willson, nor in accordance with the statute. I therefore disagree with the majority of the court in holding the indictment is good.